DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	


  Allowable Subject Matter
3.	Claims 1-20 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: A programmable logic unit connected to the control-signal block and to the drive-signal block and being configured to realize the safety functions on the basis of the input signals and the speed signal and/or the position signal in order to provide switch-off signals; and an output unit that is connected to the logic unit and to secure outputs of the drive controller and being configured to output switch-off signals on safety-switch-off paths of the drive controller; wherein the programmable logic unit comprises the logic modules that were edited by a safety editor and loaded onto the logic unit, wherein a stop function, a speed function, a positional function, an accelerating function and/or a direction-of-rotation function that are each assembled from the logic modules including remaining claim limitations. 	
            As per independent claim 7: A drive-signal block connected to the evaluation unit and being configured to calculate a first speed and/or a first position on the basis of the first item of feedback information on a first channel and provide a first speed signal and/or a first position signal and to calculate a second speed and/or a second position on the basis of the second item of feedback information and provide a second speed signal and/or a second position signal; a test-
            As per independent claim 12: An output unit that is connected to the logic unit and to the secure outputs of the drive controller and being configured to output switch-off signals on safety-switch-off paths of the drive controller; wherein the superordinate safety controller comprises a safety editor, wherein logic modules present in a programming environment are edited by the safety editor, wherein the safety functions are a stop function, a speed function, a positional function, an accelerating function and/or a direction-of-rotation function that are each assembled from the logic modules; and wherein the programmable logic unit comprises the logic modules that were edited by the safety editor and loaded onto the logic unit including remaining claim limitations.

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,650,078 to Chaffee discloses a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 
/DAVID LUO/Primary Examiner, Art Unit 2846